DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 6 have been entered into the record.
Priority
In response to the applicant indicating the examiner has acknowledged the claimed foreign priority, the examiner respectfully disagrees with this statement.  The applicant has not claimed foreign priority (see Application Data Sheet of 2/24/2020), and the examiner has not acknowledged foreign priority (see the Office Action Summary #12 of the non-final office action of 11/12/2021).
Response to Amendment
The claim amendments have caused the interpretation under 35 U.S.C. 112(f) to be modified (see below in this office action).  
The amendments to the claims and the applicant placing into the record the remarks of 1/19/2022 (pages 7 thru 9 response to 35 U.S.C. 112(a) rejections) overcome the 35 U.S.C. 112(a) rejections.  The applicant verified that the claimed communicator equates to the communication section of the specification, and the claimed controller equates to the control section of the specification.  The 35 U.S.C. 112(a) rejections are withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (11/12/2021).  The 35 U.S.C. 112(b) rejections from the 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communicator configured to communicate in claim 1; a communicator comprising a first wireless communicator and a second wireless communicator to communicate in claim 2.  The examiner interprets the claimed communicators as “communication sections”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The communication sections (claimed communicators) do not have recited structure in the specification.  The specification merely recites the function of the sections without defining any type of structure.  The 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “communicator configured to communicate" (claim 1) and "communicator comprising a first wireless communicator and a second wireless communicator to communicate” (claim 2) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The function of the claimed 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1 thru 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 both recite that the communication is according to “Wireless Access in Vehicle Environment (WAVE) standards”.  This is interpreted as the “IEEE 1609 Standard for Wireless Access in Vehicular Environments (WAVE)”.  This standard has multiple versions and revisions dating back to at least 2012 (see included non-patent literature).  The standard goes through changes (see included non-patent literature of standard for 2019).  The changes that the WAVE standard is subject to make the claim to a WAVE standard indefinite.  With the claimed “WAVE standard”, the claim limitations are subject to changes every time there is a new version of the standard.  This makes the claimed “according to WAVE standards” indefinite.  Additionally, because the claim language references plural “WAVE standards”, it is indefinite.  The claim limitations may operate according to a first WAVE standard, but because of a change to the standard, a new requirement may be required which does 
Claim 6 recites the limitation "the service notification information" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 thru 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumabe Patent Application Publication Number 2018/0184271 A1 in view of Kumabe et al Patent Application Number 2018/0249478 A1 and Konishi et al Patent Application Publication Number 2018/0310242 A1.
Regarding claim 1 Kumabe teaches the claimed vehicle wireless communication device, “the in-vehicle unit 4” (Figure 8 and P[0068]), comprising:
the claimed communicator to communicate with an external device via a plurality of frequency channels according to wireless access in vehicle environment (WAVE) 
the claimed processor, “The control circuit 41 is configured to be a usual computer including known components (none shown): a CPU; nonvolatile memory such as ROM and flash memory; volatile memory such as a RAM; an I/O; and a bus line that connects the foregoing components.” (P[0077] and Figure 8), configured to:
the claimed [determine a positon of a roadway instrument based on] a wave service announcement from the roadway instrument via a control channel 
the claimed determine a travel direction of a self-vehicle based on sensing data collected by sensors mounted on the self-vehicle, “The acceleration sensor 45 detects an acceleration in a forth-and-back direction of a host vehicle. The in-vehicle unit 4 is attached to the host vehicle with a predetermined posture such that the detecting direction of the acceleration by the acceleration sensor 45 accords with the forth-and-back direction of the host vehicle. This host vehicle refers to a vehicle in which the in-vehicle unit 4 is mounted. In addition, the acceleration sensor 45 may be a three-axial acceleration sensor that detects accelerations which act on three axial directions mutually orthogonal such as the forth-and-back direction, the left-and-right direction, and the up-and-down direction of the host vehicle.” P[0075].
Kumabe does not teach the claimed determine a positon of a roadway instrument based on a wave service announcement, but the inclusion of position information in a WSA is common and well known in the art.  The position information being part of the WSA would enable a receiving vehicle known an absolute position from the WSA position information, and a relative position using the vehicle’s Global Navigation Satellite System (Kumabe P[0074]) to compare the vehicle position with the roadside unit position.  Kumabe et al teach, “a CCH communication processing unit 222 of a roadside control unit 22 generates a WSA shown in FIG. 13. The WSA shown in FIG. 13 is a data configuration in which roadside device position information is added to the WSA of the first embodiment shown in FIG. 4. The roadside device position information 
Kumabe and Kumabe et al do not explicitly teach the claimed in response to determining that the roadway instrument is a closest roadway instrument among a plurality of roadway instruments carrying out communication, setting a service channel (SCH) of the communicator of the self-vehicle to be equal to an SCH of the closest roadway instruments among a plurality of SCHs available in the WAVE standards, but Kumabe et al teach, “The distance calculation unit 314 calculates a distance between the roadside device 2 that has transmitted the WSA and the vehicle-mounted device 3 based on the current position calculated by the GNSS and the position of the roadside device 2 represented by the roadside device position information included in the WSA. The distance is calculated for each roadside device 2 when multiple WSAs have been received from multiple roadside devices 2.” P[0119].  This does not explicitly recite the closest roadside device, but the one with the smallest distance would be the closest device.  Kumabe teaches the claimed setting a service channel (SCH) of the communicator of the self-vehicle to be equal to an SCH among a plurality of SCHs available in the WAVE standards, “In FIG. 9, CCH signifies Control CHannel; SCH signifies Service CHannel. These channels each belong to 5.8 GHz band or 5.9 GHz 
Konishi et al teach the claimed in response to determining that the roadway instrument is a closest roadway instrument among a plurality of roadway instruments carrying out communication, setting a service channel (SCH) of the communicator of the self-vehicle to be equal to an SCH of the closest roadway instruments among a plurality of SCHs available in the WAV standards,, “the vehicle-mounted apparatus 10 of the vehicle 1 that runs along the planned traveling route first performs wireless connection with the roadside device 20C and next performs wireless connection with the roadside device 20B” (P[0073] and Figure 2), and “the vehicle-mounted apparatus 10 may perform wireless connection with the roadside device 20 that is related to movement of the vehicle 1” P[0072].  As shown in Figure 2 of Konishi et al, as the vehicle moves along the planned route, the connections to the roadside devices change, in Figure 2 the connection changes from 20C to 20B along the route.

Regarding claim 2 Kumabe teaches the claimed vehicle wireless communication device to receive roadway information from a roadway instrument on a plurality of service channels and a control channel that have differing frequency channels, “A wireless communication device for vehicles, which is used in a vehicle and is able to designate a plurality of service channels, includes a first wireless receiver, a second wireless receiver, and a reception control unit. The first wireless receiver designates, as a reception channel, a service channel identified from the service channels based on a kind of a service, and receives service execution information to execute the service. The second wireless receiver designates, as a reception channel, a control channel having a frequency channel different from those of the service channels, and receives service announcement information containing channel information.” (abstract), and a wireless communication system includes an announcement roadside unit that transmits the service announcement information and the service execution information P[0012], comprising:

the claimed first wireless communicator sets one of the plurality of service channels as a communication channel of the first wireless communicator by switching between the plurality of service channels, “a wireless communication device for vehicles 
the claimed second wireless communicator to set two frequency channels corresponding to the control channel and one of the plurality of service channels as communication channels of the second wireless communicator, “The second wireless receiver designates, as a reception channel, a control channel having a frequency channel different from those of the service channels, and receives service announcement information containing channel information.” (abstract), “a second wireless receiver that designates, as a reception channel, the control channel, and receives service announcement information including channel information identifying the service channel; and a reception control unit that causes the first wireless receiver to set the reception channel based on the channel information included in the service announcement information received by the second wireless receiver” (Claim 1), and RF2 uses a command channel (CCH) and two service channels (SCH3 and SCH4) (Figure 9);
the claimed processor, “The control circuit 41 is configured to be a usual computer including known components (none shown): a CPU; nonvolatile memory such as ROM and flash memory; volatile memory such as a RAM; an I/O; and a bus line that connects the foregoing components.” (P[0077] and Figure 8), configured to:

the claimed determine a travel direction of a self-vehicle based on sensing data collected by sensors mounted on the self-vehicle, “The acceleration sensor 45 detects an acceleration in a forth-and-back direction of a host vehicle. The in-vehicle unit 4 is attached to the host vehicle with a predetermined posture such that the detecting direction of the acceleration by the acceleration sensor 45 accords with the forth-and-back direction of the host vehicle. This host vehicle refers to a vehicle in which the in-vehicle unit 4 is mounted. In addition, the acceleration sensor 45 may be a three-axial acceleration sensor that detects accelerations which act on three axial directions mutually orthogonal such as the forth-and-back direction, the left-and-right direction, and the up-and-down direction of the host vehicle.” P[0075].
Kumabe does not teach the claimed determine a positon of a roadway instrument based on a wave service announcement, but the inclusion of position information in a WSA is common and well known in the art.  The position information being part of the WSA would enable a receiving vehicle known an absolute position from the WSA position information, and a relative position using the vehicle’s Global Navigation Satellite System (Kumabe P[0074]) to compare the vehicle position with the roadside unit position.  Kumabe et al teach, “a CCH communication processing unit 222 of a 
Kumabe and Kumabe et al do not explicitly teach the claimed in response to determining that the roadway instrument is a closest roadway instrument among a plurality of roadway instruments carrying out communication, setting a service channel (SCH) of the communicator of the self-vehicle to be equal to an SCH of the closest roadway instruments among a plurality of SCHs available in the WAVE standards, but Kumabe et al teach, “The distance calculation unit 314 calculates a distance between the roadside device 2 that has transmitted the WSA and the vehicle-mounted device 3 based on the current position calculated by the GNSS and the position of the roadside device 2 represented by the roadside device position information included in the WSA. The distance is calculated for each roadside device 2 when multiple WSAs have been received from multiple roadside devices 2.” P[0119].  This does not explicitly recite the closest roadside device, but the one with the smallest distance would be the closest device.  Kumabe teaches the claimed setting a service channel (SCH) of the 
Konishi et al teach the claimed in response to determining that the roadway instrument is a closest roadway instrument among a plurality of roadway instruments carrying out communication, setting a service channel (SCH) of the communicator of the self-vehicle to be equal to an SCH of the closest roadway instruments among a plurality of SCHs available in the WAV standards,, “the vehicle-mounted apparatus 10 of the vehicle 1 that runs along the planned traveling route first performs wireless connection with the roadside device 20C and next performs wireless connection with the roadside device 20B” (P[0073] and Figure 2), and “the vehicle-mounted apparatus 10 may perform wireless connection with the roadside device 20 that is related to movement of 
The changes with the connections to the roadside units of Konishi et al would be applied to the system of Kumabe and Kumabe et al by updating the communication channels based on the WSA position information.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the wireless communication device for vehicles of Kumabe and the wireless communication device for vehicles with roadside units including position information of Kumabe et al with the changing connections to roadside device based on the vehicle location of Konishi et al in order to reduce unnecessary communication (Konishi et al P[0087]).
Regarding claim 4 Kumabe and Kumabe et al do not teach the claimed determination of whether the roadway instrument is in the travel direction of the self-vehicle is performed by using a navigation device in the self-vehicle.  Kumabe and Kumabe et al both have the claimed navigation device (GNSS Receiver 44 Figure 8, and GNSS Receiver 33 Figure 5, respectively).  These GNSS receivers determine the vehicle location and would be applied to a vehicle route that indicates the roadside units along the route.   Konishi et al teach, “In addition, in step S204, the roadside device position analysis unit 12 acquires information of the planned traveling route of the vehicle 1 and information of the present position of the vehicle 1 from the route decision unit 15. The roadside device position analysis unit 12 may acquire the information of the present position of the vehicle 1 from an in-vehicle car navigation device. Then, the 
Regarding claim 5 Kumabe does not teach the claimed disconnect a communication between the self-vehicle and the roadway instrument in response to determining that the self-vehicle is moving away from the roadway instrument position based on the information detected by a navigation device in the self-vehicle.  Kumabe and Kumabe et al both have the claimed navigation device (GNSS Receiver 44 Figure 8, and GNSS Receiver 33 Figure 5, respectively).  These GNSS receivers determine the vehicle location and would be applied to a vehicle route that indicates the roadside 
Regarding claim 6 Kumabe does not teach the claimed communicator receives service notification information via wide area wireless communication, but wide area networks are common and well known in the communication arts.  The application of a wide area network (WAN) would merely be a different mode of communication to apply the teaching of Kumabe and Konishi et al.  Kumabe et al teach, “A roadside communication unit 121 includes a short range roadside communication unit 121A and a wide area roadside communication unit 121B.” P[0132], and “The wide area roadside communication unit 121B is a communication unit that performs a communication using a wide area communication network.” P[0133].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the wireless communication device for vehicles of Kumabe and the changing connections to roadside device based on the vehicle location of Konishi et al with the wide area communication network for vehicle and roadside communication of Kumabe et al in order to prevent a failure of communication for executing high priority services (Kumabe et al P[0013]).
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662